Case 1:19-cv-00853-LMB-MSN Document 15 Filed 01/16/20 Page 1 of 1 PagelD# 69
Case 1:19-cv-00853-LMB-MSN Document 14-1 Filed 01/15/20 Page 1 of 1 PagelD# 68

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

AIDA ELZAGALLY, as the wife
of MSADDEK TUNALLI, deceased

AYAH TUNALLI, as the daughter

of MSADDEK TUNALLI, deceased et.al
Case No. 1:19-cv-00853-LMB-MSN

KHALIFA HAFTAR, individually
last known address in Libya

)
)
)
)
)
)
)
Plaintiffs )
)
)
)
)
)
)
)

Defendant

ORDER
Plaintiffs’ Motion for Extension of Hearing Date and Time to File Motion for Default
Judgment and Memorandum in Support is hereby granted for the reasons stated in the Motion.
Hearing on Plaintiffs’ Motion for Default Judgment shall be set for February 21, 2020 at 10:00
am. Deadline to file Motion for Default Judgment and any supporting documents shall be

January 24, 2020. Is/

 

i
Michael & Nachmanoff #4 lof
United States Maaistr
JUDGE
